Citation Nr: 0638140	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  

These matters are before the Board of Veterans' Affairs 
(Board) on appeal of a December 2001 rating decision by the 
Regional Office (RO) in Los Angeles, California.  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2006.  

In May 2006, the Board, following determining that new and 
material evidence had been received to reopen the claims of 
entitlement to service connection for residuals of back and 
head injuries, remanded all three of the instant claims to 
the RO so that additional development of the evidence could 
be accomplished.  


FINDINGS OF FACT

1.  A head injury was not demonstrated in-service, cervical 
spine arthritis was not demonstrated to a compensably 
disabling degree within one year following the veteran's 
separation from active duty, and a current cervical spine 
disability is not shown to be related to service.

2.  A back injury was not demonstrated in-service, lumbar 
spine arthritis was not demonstrated to a compensably 
disabling degree within one year following the veteran's 
separation from active duty, and a current lumbar spine 
disability is not shown to be related to service.


3.  It is not shown that the veteran currently has sinusitis.


CONCLUSIONS OF LAW

1.  A head disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A back disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.


In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in October 2001 and June 2005 
correspondence, fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.   Such notice 
was provided the veteran in June 2006.  The claims were most 
recently readjudicated in July 2006.  See supplemental 
statement of the case.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show entitlement to service connection, as well as 
his duty to submit all pertinent evidence in his possession.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  To this, he informed VA in September 2006 that he 
had no additional evidence to submit.  Therefore, the actions 
taken by VA have cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.


Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  

That a disease was present in service alone is not enough; 
there must be chronic disability resulting from that disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Review of the service medical records includes a July 1964 
Army enlistment examination report which shows that clinical 
evaluation of the veteran's back, head/neck, and sinuses were 
noted to be normal.  A January 1967 neurology clinic health 
record shows complaints of three severe headaches in the past 
two months.  No evidence of neurological impairment was 
reported, and the examiner noted that the headaches were 
probably tension headaches.  The veteran complained of 
headaches in July 1967.  He also complained of persistent 
headaches in October 1967.  He indicated the headaches were 
exacerbated by emotional stress and physical exertion.  The 
record also noted that the veteran recalled no head trauma 
other than "banging his head" on a jump in April.  A July 
1968 "ETS" (expiration of term of service) examination 
report shows that clinical evaluation of the veteran's back, 
head/neck, and sinuses were noted to be normal.  

A December 1996 VA outpatient treatment record includes a 
diagnosis of possible bronchitis.  

An April 1999 VA X-ray report includes findings of 
degenerative osteoarthritis of the lumbar spine.  

A May 2000 VA neurology clinic note shows that the veteran 
provided a history of sustaining several in-service back and 
neck injuries.  He also complained of severe headaches.  

A September 2000 VA MRI [magnetic resonance image] report 
shows the presence of cervical spine osteophytic changes.  

VA X-ray findings dated in November 2002 show lumbar and 
cervical spine degenerative changes.  

A June 2003 letter shows that a VA physician assistant, who 
noted that he had been the veteran's primary care provider 
for the past 1 1/2 years, opined that while the "exact cause" 
of the veteran's cervical spine problems, which included 
degenerative changes, was unknown, it was "very 
conceivable" that the veteran's neck problems "could have 
resulted" from his in-service history of parachute jumps.  

A lay statement dated in July 2003 submitted from a fellow 
soldier of the veteran shows that he claimed to have 
witnessed the veteran, in approximately October or November 
1965, land on his head during a training parachute jump.  
While the veteran seemed to be injured, claimed the soldier, 
he did not seek treatment.  

The report of a December 2003 VA fee-basis examination 
report, together with a detailed addendum to the report, 
shows that the examiner had the opportunity to review the 
veteran's medical records (to include the service medical 
records), which, he noted, documented neck and back problems.  
A comprehensive history of the veteran's medical history was 
documented.  The veteran also had an opportunity to inform 
the examiner of his experience with multiple in-service 
parachute jumps.  Following examination of the veteran, 
diagnoses of multiple level cervical spondylosis and 
degenerative disc disease and lumbar spine spondylolisthesis 
and longstanding degenerative disc disease were supplied.  
The examiner opined that the veteran's significant cervical 
and lumbar changes were "not as likely as not related to 
[his] military service."  The examiner added that contrary 
to the history provided by the veteran of "numerous" 
traumatic episodes [injuries] in-service, no documentation of 
such events where noted in the medical record.  He also noted 
that the lumbar spondylolisthesis probably had its origin 
during the veteran's adolescent years.  

At his February 2006 hearing conducted by the undersigned, 
the veteran testified that during his active service he had 
23 parachute jumps, with one in particular, in 1967, 
resulting in a bad landing.  See page three of hearing 
transcript.  He clarified that his service connection claim 
concerning a respiratory disorder was more appropriately 
associated with sinusitis.  See page nine of transcript.  

The veteran was afforded a VA examination in June 2006.  The 
examiner noted that the veteran's claims folder and medical 
records had been reviewed before the examination.  The 
veteran informed the examiner that he first developed 
sinusitis in 2004.  He added that he injured his back, head, 
and neck while in the military as a result of his multiple 
parachute jumps.  The veteran also complained of chronic 
headaches due to his cervical spine disorder, as well as of 
chronic pain in his lumbar spine which radiates into his 
hips.  

Examination of the lumbosacral spine showed tenderness and 
muscle spasms on palpation over the mid spinous process and 
paraverterbral muscles at L1-L5 and L5-S-1 was noted.  Neck 
stiffness was shown, together with muscle spasms to palpation 
of the sterno-cleidomastoid and trapizius muscles.  X-ray 
examination of the spine revealed anterolisthesis of the 
lumbar and cervical spine segments, and degenerative changes 
of the lumbar spine.  Sinus X-ray examination was normal.  
The frontal, maxillary, sphenoid, and ethmoid sinuses were 
all within normal limits.  The examiner, as part of the 
supplied diagnoses, indicated that objective evidence of a 
sinus disorder was neither currently present nor manifested 
during the veteran's military service.  The examiner added 
that no evidence of the incurrence of an in-service head 
injury was shown, and that degenerative disc disease of the 
lumbar and cervical spine was not caused by or related to the 
veteran's military service.  The examiner acknowledged the 
opinion supplied by the above-mentioned VA physicians 
assistant in June 2003, but noted that there was no evidence 
in the service medical records indicating any complaints of 
neck pain or injuries.  In also acknowledging the above-
discussed July 2003 lay statement supplied by a fellow 
soldier pertaining to the veteran's claimed in-service head 
injury, the examiner opined that if the veteran's head and 
neck trauma did not require a visit to a medic than it was 
not likely that any such injury resulted in his current 
lumbar and cervical degenerative disc disease.  The examiner 
also pointed out that no complaints were made by the veteran 
regarding his claimed lumbar and cervical disorders in the 
course of his service separation examination, and that no 
deformity was noted at that time.  

Analysis

Residuals of a Head Injury

There are three threshold requirements must be met in order 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met.  Cervical 
spine osteophytic and degenerative changes have been 
diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are silent for head or neck-related abnormal findings 
or diagnoses.  While complaints of headaches are shown during 
the veteran's active service, these were attributed to 
tension, not to head trauma.  A disorder concerning headaches 
was not reported in the course of the veteran's separation 
examination.  The earliest competent (medical) evidence of 
pertinent pathology of record is in 2000, i.e., more than 30 
years after the veteran's separation from active duty, at 
which time the veteran was shown to have complained of severe 
headaches and to be diagnosed with cervical spine osteophytic 
changes.  There is no medical evidence showing a continuity 
of symptoms between service separation and 2000.  The Board 
notes that such a lapse of time between service separation 
(1968) and the earliest documentation of current disability 
(2000) is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Most significantly, while in a June 2003 letter a VA 
physicians assistant conceded that the "exact cause" of the 
cervical spine problems was unknown, but nevertheless added 
that "it is very conceivable" that the veteran's neck 
problems may essentially be related to his military service, 
the Board observes that this medical provider is not shown to 
have had an opportunity to review the veteran's claims 
folder.  A medical opinion based solely on history supplied 
by the veteran that is unsupported by the medical evidence is 
lacking in probative value.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  On the contrary, two 
physicians, in December 2003 and June 2006, after each having 
had the opportunity to review the complete medical record (to 
include the service medical records), essentially opined that 
no relationship existed between the veteran's current 
cervical spine disorders and his military service.  While the 
veteran and a fellow soldier argue that the claimed cervical 
disorders are related to service, and specifically to 
problems relating to multiple parachute jumps, no clinical 
support is offered for these positions.  As laypersons, they 
are not competent to opine regarding the etiology of a 
disease or disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In light of the foregoing, the Board finds 
that the December 2003 and June 2006 examination findings 
offer greater probative value than the June 2003 VA physician 
assistant medical opinion, and that the preponderance of the 
evidence is therefore against the claim.  

Accordingly, the claim is denied.


Residuals of a Back Injury

As noted, three threshold requirements must be met in order 
to establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met.  Variously 
diagnosed low back-related disorders, to include degenerative 
joint disease and osteoarthritis, have been diagnosed.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The veteran's service medical 
records are silent for treatment afforded the veteran for any 
back injury-related events.  While the veteran and a fellow 
soldier allege that he incurred an injury during a parachute 
jump, they both acknowledged that no treatment was afforded 
the veteran following this incident.  The earliest competent 
(medical) evidence of such back pathology of record is in 
1999, when degenerative osteoarthritis of the lumbar spine 
was diagnosed.  This is more than 30 years after the 
veteran's separation from active duty.  There is no medical 
evidence showing a continuity of symptoms between service 
separation and 1999.  The Board notes that such a lapse of 
time between service separation (1968) and the earliest 
documentation of current disability (1999) is a factor for 
consideration in deciding a service connection claim.  See 
Maxson, supra.  

Most significantly, the record is devoid of any medical 
opinion which relates the claimed back disability to service 
or to any event therein.  On the contrary, as reported, a VA 
fee-basis examiner in December 2003 opined that the veteran's 
significant lumbar changes were "not as likely as not 
related to [his] military service."  Also, as noted above, a 
VA examiner, following his examination of the veteran in June 
2006, opined that degenerative disc disease of the lumbar 
spine was not caused by or related to the veteran's military 
service.  The veteran and his representative argue that the 
claimed disorder is related to service, and specifically to 
problems relating to multiple parachute jumps, but no 
clinical support is offered for these positions.  As 
laypersons, they are not competent to opine regarding the 
etiology of a disease or disability.  See Espiritu, supra.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  

Accordingly, the claim is denied.

Sinusitis

The threshold matter that must be addressed in any claim of 
service connection is whether there is competent evidence 
that such disability exists.  Here, there is no competent 
(medical) evidence that the veteran currently has sinusitis.  
As noted, on recent VA examination in June 2006, the examiner 
found that no objective evidence existed of a sinus disorder 
either presently or during the veteran's military service.  
In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, supra.  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran was specifically advised that to establish 
service connection for a claimed disability, he must show 
that he has such disability and that it is related to disease 
or injury in service.  See letter of October 2001.  He has 
not submitted any medical evidence of a current diagnosis of 
sinusitis nor identified any treatment provider with records 
of treatment for such a disability.  His service medical 
records were negative for any indication of any respiratory-
based disorder, to include sinusitis.  

As a layperson, the veteran is not competent to establish by 
his own opinion that he has a claimed disability (or to 
relate such disability to service).  See Espiritu, supra.  
The threshold requirement for establishing entitlement to the 
benefit sought is not met.  

Accordingly, the claim is denied.


In reaching these decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a back 
injury is denied.  

Entitlement to service connection for residuals of a head 
injury is denied.  

Entitlement to service connection for sinusitis is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


